379 F.2d 554
Fred A. STEWART, Appellant,v.John W. GARDNER, Secretary of Health, Education, and Welfare, Appellee.
No. 10974.
United States Court of Appeals Fourth Circuit.
Argued March 9, 1967.
Decided March 21, 1967.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield; Sidney L. Christie, Judge.
Marshall G. West, Pineville, W. Va., (West, Blackshear & Goode, Pineville, W. Va., on brief), for appellant.
George D. Beter, Asst. U. S. Atty. Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and HARVEY, District Judge.
PER CURIAM:


1
Upon the memorandum opinion of the District Court, 270 F.Supp. 92, we affirm its judgment upholding the denial by the Secretary of Health, Education and Welfare of Social Security benefits to the plaintiff-appellant Fred A. Stewart. Section 205(g) of Social Security Act, 42 U.S.C. § 405(g).


2
Affirmed.